11/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0611


                                         DA 22-0611

                                                                       NOV 0 1 2022
 STATE OF MONTANA.                                                   Bowen Greenwood
                                                                   CIPrk of Supreme Court
                                                                      State of Montana
              Plaintiff and Appellee,
                                                  ORIGINAL
       v.                                                           ORDER

 RANDALL PATRICK ATKINS,

              Defendant and Appellant.



       Through counsel with the Appellate Defender Division, Randall Patrick Atkins
petitions this Court for an out-of-time appeal, pursuant to M. R. App. P. 4(6).
       The Appellate Defender Division provides that the Lincoln County District Court
sentenced Atkins on April 13, 2022, after a jury found him guilty and that Atkins tried on
his own behalf initially to seek an appeal. The Appellate Defender Division states that his
original request to the Lincoln County Office of Public Defender was timely, yet the
Division only recently learned of his request and received written notification, as attached
to the Petition filed with this Court.
       This Court is familiar with Atkins's situation as he filed a verifed Petition for
Out-of-Time Appeal on his own behalf eight days earlier.             See State v. Atkins,
No. DA 22-0592. We conclude that Atkins has demonstrated extraordinary circumstances
to allow this appeal to proceed. As explained in the other Order, filed contemporaneously,
we will dismiss Atkin's pro se filing of the same underlying case. Therefore,
       IT IS ORDERED that Atkins's Petition for an Out-of-Time Appeal is GRANTED.
The Appellate Defender Division shall have thirty days from the date of this Order within
which to file a Notice of Appeal, and the Appellate Defender Division shall immediately
order the appropriate transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division; counsel of record; and Randall Patrick Atkins at his
last-known address.
      DATED this              of Novernber, 2022.




                                                    (94 Al JUL__




                                           2